DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/26/2019 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2015/0008786) in view of Kimura et al. (US 2016/0241108).
	Regarding claim 1, Endo discloses:
An in-wheel motor (Figs 1-5, 7, abstract) of an outer-rotor (3) type for driving a wheel of an in-wheel motor vehicle having the motor incorporated in the wheel (abstract, Figs 1-5,7), comprising: 
a rotor (3) of a surface permanent magnet type, wherein a plurality of permanent magnets (4) are fixed along an inner circumferential surface of the rotor; 
wedge-shaped protrusions for fixing the permanent magnets (4) on the rotor (see annotated Fig 5 below); and 
a stator (2) disposed inside the rotor, wherein teeth (5) and slots (6) are alternately formed on an outer circumferential portion of the stator; 
and the number of the slots is 24 (Fig 1, para 73, claim 3); 
wherein each of the permanent magnets (4) has chamfers on each of the ends so that a magnetic flux cannot concentrate, and is convex toward the stator (see annotated Fig 5 below), in a cross-section perpendicular to a rotary axis of the rotor. 

    PNG
    media_image1.png
    955
    779
    media_image1.png
    Greyscale

	Endo does not teach wherein the number of the permanent magnets is 32.
	Kimura et al. teaches an apparatus wherein the number of the permanent magnets, which may be altered based on demand (para 97).

The motivation to do so would be based on desired power of the device (para 97 of Kimura et al.). 

Regarding claim 4/1, Endo discloses wherein each of the permanent magnets (4) engages with the wedge-shaped protrusion on an end side thereof from a position of the chamfer (see annotated Fig 5 above).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein the in-wheel motor satisfies the following Expression 1: 
    PNG
    media_image2.png
    141
    680
    media_image2.png
    Greyscale
where, Mw is a half width of each of the permanent magnets in millimeters; Tw is a half width of each of the teeth in millimeters; Ri is an inside radius of the rotor in millimeters; and Ma is an angle between a tangential line on the permanent magnet at a point of .
Claim 3 is also allowable for depending on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834